Citation Nr: 1713901	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  96-50 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for eczema.

2.  Entitlement to service connection for a ruptured left ovarian cyst.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for bronchial asthma, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for chronic fatigue syndrome (CFS), to include as due to an undiagnosed illness.

6.  Entitlement to service connection for menstrual irregularities, to include as due to an undiagnosed illness.

7.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1991 to April 1991.  She had additional National Guard and reserve service during the period from April 1975 to May 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in June 1996 and December 2001 by the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2007, the Veteran testified at a personal hearing before a Veterans Law Judge (VLJ) who is unavailable to participate in a final decision in her appeal.  A copy of the transcript of that hearing is of record.  As noted in prior Board hearings, there is no pending hearing request.

The issues on appeal were remanded for additional development in January 2008, September 2012, August 2013, May 2014, and March 2016.


The appeals for the issues other than entitlement to service connection for chronic fatigue disorder are REMANDED to the AOJ.


FINDING OF FACT

The preponderance of the evidence is against a showing that the Veteran has a current diagnosis of CFS.


CONCLUSION OF LAW

The criteria for service connection for CFS have not been met.  38 U.S.C.A. §§ 1110, 1111, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317, 4.88a (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

VA's duty to notify was satisfied by a March 2001 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been obtained.

The Veteran testified during a Board hearing in June 2007, with the assistance of his representative.  The presiding VLJ explained the issues on appeal, asked questions focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required.  These actions satisfied the duties of a VLJ to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  The Veteran has not contended, and the evidence does not otherwise show, that the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.

As noted above, the issue on appeal were remanded for additional development to include additional VA examinations in January 2008, September 2012, August 2013, May 2014, and March 2016.  The Board finds that the RO substantially complied with the prior remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Entitlement to Service Connection

General legal principles for service connection

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.  Also for the purposes of 38 C.F.R. § 3.317, the term "Persian Gulf War veteran" means a veteran who served on active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e)(1).

The term "Southwest Asia Theater of operations" refers to Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e)(2).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

VA regulations provide the criteria for a diagnosis of chronic fatigue syndrome for VA purposes.  In summary, the regulation provides that a diagnosis requires that the new onset of debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for a least six months; and the exclusion ,by history, physical examination, and laboratory tests, of all other clinical conditions that may produce similar symptoms; and six or more of a series of symptoms listed.  See 38 C.F.R. § 4.88a.
Analysis

STRs, including June 1981 periodic, June 1985 periodic, March 1991 separation, June 1993 periodic, and December 1995 periodic examination and medical history reports, do not show complaint, treatment, or diagnosis of fatigue. 

During a Gulf War Registry examination, the Veteran complained of asthma, eczema, bilirubin, and PTSD. 

In a January 2002 notice of disagreement, the Veteran indicated that she her symptoms of Gulf War Syndrome are similar to her service-connected PTSD to include chronic fatigue. 

In a July 2004 VA psychiatry note, the Veteran reported mood generally good, fatigued and anergic if not sleeping. 

During a June 2007 Board hearing, the Veteran testified that she first noticed chronic fatigue in service.  She stated that it is persistent and she always feels tired.  She stated that she has bags under her eyes even if she gets a good night's rest.  If she does a few activities, she will feel totally worn out.  Prior to her active service, she was very active. 

The Veteran underwent a VA examination in November 2010.  After a physical examination, the examiner noted a diagnosis of chronic fatigue syndrome.  The examiner noted that she reported her symptoms began on active duty.  The examiner also indicated that she worked under him at Camp Smith and should not have done the VA examination.   

An October 2012 VA examination report indicates the Veteran did not have a diagnosis of chronic fatigue syndrome.  The examiner noted the Veteran complained of palpable or tender cervical or axillary lymph nodes, headaches, and sleep disturbance which are attributable to chronic fatigue syndrome.  The examiner indicated that she is a Gulf War Veteran but she did not serve in the Middle East, and hence does not meet the criteria for Gulf War exposure. 

In an August 2013 addendum, the examiner indicated that the claims file was reviewed, including the November 2010 VA examination report.  The examiner stated the November 2010 examination was inconsistent with a diagnosis of chronic fatigue syndrome.  The examiner also goes on to state that he should have not conducted the examination as he knew the veteran as she was under his command in Camp Smith.

In an October 2013 statement, the Veteran asserted she has fatigue due to service-connected PTSD. 

An August 2014 VA examination report indicates the Veteran does not have a diagnosis of chronic fatigue syndrome.  The Veteran complained of general and vague fatigue symptoms along with depression symptoms in the more recent years.  The examiner noted the Veteran is a diabetic and also has PTSD with some depression components which are more likely the cause of her fatigue symptoms.  Symptoms attributable to chronic fatigue symptoms included low grade fever, nonexudative pharyngitis, and neuropsychological symptoms.  The examiner noted the Veteran had a low grade fever in 1991 for several months that was unexplained, but resolved.  The examiner found the symptoms of fatigue do not meet the criteria of chronic fatigue syndrome.

An April 2015 VA opinion stated the Veteran's symptoms do not meet the criteria for chronic fatigue syndrome.

In an August 2016 VA examination report, the examiner determined the Veteran does not meet the criteria for a diagnosis of chronic fatigue syndrome.  The examiner stated the Veteran has not been diagnosed with CFS and does not meet the criteria for chronic fatigue syndrome as outlined on the disability benefits questionnaire.  Her current medical conditions account for her current symptoms and current diagnosis are not unexplained, and are not considered undiagnosed illnesses.

The Veteran asserts her chronic fatigue syndrome may be due to an undiagnosed illness or chronic multisymptom illness of unknown etiology.  However, the Veteran does not have qualifying Persian Gulf service for which the regulations pertaining to undiagnosed illness apply; further, the VA examiner in August 2016 found the Veteran does not have an undiagnosed illness.

Based upon review of the evidence, the Board finds the Veteran's claim for service connection for a chronic fatigue syndrome must fail because the medical evidence of record does not indicate a current diagnosis of this condition separately diagnosable from his current service-connected disabilities including as secondary to service-connected PTSD. 

While the Veteran is a nurse and might sincerely believe that her fatigue is due to a separately diagnosable disorder, the Board finds that her opinion is outweighed by the multiple medical opinions that indicate that she does not have this disability.  As cited, the claims file contains multiple opinions.  The opinions of record, to include the August 2016 opinion, provide adequate rational for the finding that the Veteran does not meet the diagnostic criteria for a diagnosis of CFS.  Carefully considering all the evidence of record, the Board finds that these opinions, with rationale for while the diagnostic criteria are not met, outweigh the Veteran's assertion that she has the disability.

The Board recognizes that the November 2010 VA examiner indicated that there was a diagnosis of chronic fatigue disorder.  However, it is unclear on what basis that diagnosis was made, as there are no complaints of fatigue or rationale for the diagnosis within the examination report.  The examiner also indicated that it was inappropriate for him to conduct the exam as the Veteran had previous worked for him.  Furthermore, no other VA or private examiner has otherwise noted a separate diagnosis chronic fatigue.  In fact, two VA examiners specifically found the Veteran did not have a diagnosis of CFS.  Therefore, the Board finds the evidence weighs against a fining of a current separate diagnosable chronic fatigue syndrome.  In short, there is no diagnosis of record during the applicable period that indicates that it meets the criteria outlined in 38 C.F.R. § 4.88a.

Where the medical evidence establishes that a Veteran does not currently have a disorder for which service connection is sought, service connection for that disorder is not authorized under the statues governing Veterans' benefits.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

For all the foregoing reasons, the claim for service connection for chronic fatigue syndrome must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.


ORDER

Entitlement to service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness, is denied.


REMAND

The Veteran contends, in essence, that she has diabetes mellitus, menstrual irregularities, asthmas, and GERD that were incurred or aggravated including as a result of her active service from February 1991 to April 1991.  She has also asserted that a rash which developed after her period of active service is secondary to her service-connected PTSD.

The Board remanded the claims in March 2016 for VA examination and nexus opinions.  Specifically, the examiner was asked to address whether each of the Veteran's claims were incurred in or aggravated by any period of active duty or active duty for training, is caused or aggravated by PTSD, or is otherwise causally related to any incident of active duty or active duty for training.  The Veteran underwent the requested VA examinations.  However, the nexus opinions of the VA examiner are inadequate.  The examiner determined it was NOT at least as likely as not that Veteran's skin condition, diabetes, asthma or GERD had onset in service or were aggravated during service, additionally it is not at least as likely as not that any of these conditions were secondary to or aggravated by Veteran's service-connected PTSD.  

The examiner noted the Veteran's diabetes was diagnosed soon after her period of active service in 1977; however it was not diagnosed while on active duty and there is no documentation confirming when it was actually diagnosed.  There was also no noted aggravation of condition during periods of active duty or because of PTSD.  The examiner failed to give a rationale as to why the Veteran's diabetes was not caused or aggravated service-connected by PTSD.  

The examiner noted that the Veteran's gynecological conditions began prior to entering service and active duty periods show no aggravation or progression of conditions.  Further, the Veteran's PTSD did not cause and has no effect on these conditions as they are unchanged.  The VA examiner gave no rationale for the opinion as to aggravation either by active service or PTSD.  

The examiner indicated the Veteran reported her eczema began during active duty at Walter Reed Medical Center.  However, the examiner noted the service treatment records are silent for this condition during active duty.  Therefore, the examiner determined there is clearly no aggravation of condition and no aggravation or connection to PTSD.  The examiner gave no rationale for the negative secondary service connection opinion.  

The Veteran reported her asthma was diagnosed at Walter Reed Medical Center during her active duty period in 1991; however, there are no records to support this assertion.  An examination report dated in 1995 states the diagnosis date is 1994.  Therefore, there is no evidence of aggravation of condition in service or by Veteran's PTSD.  Additionally, PTSD is not a causative factor of asthma.  The examiner gave no rationale for the negative secondary aggravation opinion.  

The examiner reported that GERD is not noted in any service treatment records.  Although Veteran reported GERD began during her one month active duty period at Walter Reed Medical Center in 1991, there was no evidence showing aggravation in service or by PTSD and there is no causal relationship of PTSD on onset of GERD. The examiner gave no rationale for the negative opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the record.

2.  Thereafter, schedule the Veteran for a VA skin examination with an appropriate clinician.  The examiner must review the claims file and must note that review in the record.  The examiner must identify all current skin disabilities, and must opine as to whether it is at least as likely as not (50 percent or greater probability) that eczema, if present, was incurred in or aggravated by any period of active duty or active duty for training, is caused or aggravated by PTSD, or is otherwise causally related to any incident of active duty or active duty for training.  The examiner must consider the contentions of the claimant and the medical opinion provided by the claimant.

3.  After completing directive #1, schedule the Veteran for a VA gynecological examination with an appropriate clinician.  The examiner must review the claims file and must note that review in the record.  The examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) that any ovarian disability or menstrual irregularities, if present at any time during or contemporary to the pendency of this appeal, were incurred in or aggravated by any period of active duty or active duty for training, or are otherwise causally related to any incident of active duty or active duty for training, or are an injury incurred during any period of inactive duty training.  The examiner must consider the contentions of the claimant and the medical opinion provided by the claimant.

4.  After completing directive #1, schedule the Veteran for a VA diabetes mellitus examination with an appropriate clinician.  The examiner must review the claims file and must note that review in the record.  The examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) that any diabetes mellitus, if present, was incurred in or aggravated by any period of active duty or active duty for training, is caused or aggravated by PTSD, or is otherwise causally related to any incident active duty or active duty for training.  The examiner must consider the contentions of the claimant and the medical opinion provided by the claimant.

5.  After completing directive #1, schedule the Veteran for a VA respiratory examination with an appropriate clinician.  The examiner must review the claims file and must note that review in the record.  The examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) that any bronchial asthma, if present at any time during or contemporary to the pendency of this appeal, was incurred in or aggravated by any period of active duty or active duty for training, is caused or aggravated by PTSD, or is otherwise causally related to any incident of active duty or active duty for training.  The examiner must consider the contentions of the claimant and the medical opinion provided by the claimant.

6.  After completing directive #1, schedule the Veteran for a VA digestive examination with a medical doctor.  The examiner must review the claims file and must note that review in the record.  The examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) that any GERD, if present at any time during or contemporary to the pendency of this claim, was incurred in or aggravated by any period of active duty or active duty for training, is caused or aggravated by PTSD, or is otherwise causally related to any incident of active duty or active duty for training.  The examiner must consider the contentions of the claimant and the medical opinion provided by the claimant.

7.  Then, readjudicate the claims remaining on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


